 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

ROANOKE DIVISION
SUSAN P. HOLLENBECK, )
Plaintiff, Civil Action No. 7:19CV00676
. } ORDER
EMMANUEL TRIKILIS and By: Hon. Glen E. Conrad
ELITE CONTRACTORS, INC., ) Senior United States District Judge
Defendants. 5

For the reasons stated in the accompanying memorandum opinion, it is hereby
ORDERED

that the plaintiffs response to the notice of removal (Dkt. No. 12), which the court construes as a
motion to remand, is DENIED.

The Clerk is directed to send copies of this order and the accompanying memorandum
opinion to all counsel of record.

: x
DATED: This +” day of February, 2020.

Senior United States District Judge
